DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Examiner notes that Applicant has not submitted an Information Disclosure Statement disclosing the references used to reject the presented claim in the parent Application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,294,299. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are broader than the patented claims and the patented claims contain every limitation of the pending claim.  Omission of an element and its function is obvious if the function of the element is not desired.  MPEP 2144.04 (II)(A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Abe et al., U.S.P.G. Pub. No. 2018/0017934, in view of Kim, U.S.P.G. Pub. No. 2009/0067872.
Examiner notes that this is the same rejection contained in the Office Action dated 12/2/2020 in the parent application U.S. App. No. 16/722,319.
Regarding independent claim 1, Abe et al. teach: a cartridge configured to be attachable to and detachable from an apparatus main body of an image forming apparatus, the cartridge comprising:
a first unit (fig 1) including a photosensitive drum and a first frame member configured to support the photosensitive drum so that the photosensitive drum is rotatable;
a second unit (fig 2, developing cartridge) attached to the first unit (as shown in fig 5) and including a developing roller configured to supply toner to the photosensitive drum, and a second frame member including a toner storage portion (the portion that stores the toner inside) configured to store the toner to be borne on the developing roller and including a toner reception port, the toner storage portion including a first end portion and a second end portion on the opposite side of the first end portion in a rotational axis direction of the photosensitive drum, the toner reception port provided in the first end portion of the toner storage portion; and,
a toner container (fig 4) configured to be attachable to and detachable from the second unit and store the toner, the toner container including a toner discharge port configured to discharge the toner to the toner storage portion through the toner reception port.
Abe et al. fail to teach a memory configured to store information regarding the cartridge, the memory provided in an end portion of the cartridge on the same side as the second end portion of the toner storage portion.
Kim teaches a cartridge with a memory that stores a variety of information including remaining toner and an estimated lifespan (¶ 9).  Kim further teaches placing the memory on a side of the cartridge away from a source of toner scatter in order to reduce the chances of contaminating contacts, which would lead to a deteriorated connection (¶ 12).
It would have been obvious to one having ordinary skill in the art at the time of effective filing to provide a memory configured to store information regarding the cartridge, the memory provided in an end portion of the cartridge on the same side as the second end portion of the toner storage portion.  One having ordinary skill in the art at the time of effective filing would have done so in order to store information in a way that would minimize deteriorated connections.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references teach placement of memories in relation to other components of cartridges: Abe et al., U.S.P.G. Pub. No. 2019/0391529; Komatsu et al., U.S.P.G. Pub. No. 2020/0341428; Tanaka et al., U.S.P.G. Pub. No. 2020/0103781; Fujiwara et al., U.S.P.G. Pub. No. 2019/0227480; Saeki et al., U.S.P.G. Pub. No. 2018/0335752; Mitsuishi et al., U.S. Pat. No. 9,213,261; Kitigawa et al., U.S.P.G. Pub. No. 2016/0179033; and, Tanaka et al. U.S.P.G. Pub. No. 2008/0107442.
Conclusion
This is a Continuation of applicant's earlier Application No. 16/722,319.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209.  The examiner can normally be reached on M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEVAN A AYDIN/Primary Examiner, Art Unit 2852